Filed 12/8/20 P. v. Jones CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                        DIVISION FOUR

THE PEOPLE,                                              B300320

       Plaintiff and Respondent,                         Los Angeles County

       v.                                                Super. Ct. No. GA051109

MARC ANTHONY JONES,

       Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Teri Schwartz, Judge. Affirmed.
      Adrian K. Panton, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Acting
Senior Attorney General, Charles S. Lee and Chung L. Mar,
Deputy Attorneys General, for Plaintiff and Respondent.
                        INTRODUCTION

       Senate Bill No. 1437 (2017-2018 Reg. Sess.) (SB 1437),
effective January 1, 2019, amended the felony-murder rule and
eliminated the natural and probable consequences doctrine as it
relates to murder. Under Penal Code section 1170.95,1 a person
who was convicted under theories of felony murder or murder
under the natural and probable consequences doctrine, and who
could not be convicted of murder following the enactment of SB
1437, may petition the sentencing court to vacate the conviction
and resentence on any remaining counts.
       In 2004, a jury convicted defendant and appellant Marc
Anthony Jones of first degree murder. In 2019, he filed a petition
for recall and resentencing under section 1170.95. The trial court
denied the petition, concluding Jones was ineligible for relief as a
matter of law because he was not convicted under a felony-
murder or natural and probable consequences theory of liability.
On appeal, Jones argues the trial court erred under state law and
in violation of his federal constitutional rights by summarily
denying his petition without first appointing counsel. We affirm.

               PROCEDURAL BACKGROUND

      In 2004, a jury convicted Jones of first degree murder
(§ 187, subd. (a)) and found true the allegation that he personally
and intentionally discharged a firearm (§ 12022.53, subd. (d)).
The trial court sentenced him to 50 years to life in state prison.



1     All undesignated statutory references are to the Penal
Code.




                                 2
       In 2019, Jones filed a petition for resentencing under
section 1170.95. In the petition, Jones checked the boxes
indicating an information was filed against him that allowed the
prosecution to proceed under a theory of felony murder or murder
under the natural and probable consequences doctrine; at trial,
he was convicted of first or second degree murder under the
felony-murder rule or the natural and probable consequences
doctrine; and he could not now be convicted of first or second
degree murder because of the changes in homicide law. Jones
requested that counsel be appointed on his behalf.
       The trial court denied the petition, concluding Jones was
ineligible for relief as a matter of law because the record did not
show he was convicted under a felony-murder or natural and
probable consequences theory of liability. In denying the petition,
the court noted Jones shot the victim multiple times during a
domestic dispute, was convicted of first degree murder, the jury
found true a personal use firearm allegation, and the appellate
court decision noted the evidence overwhelmingly demonstrated
he harbored an intent to kill. The court also denied Jones’s
motion for reconsideration.
       Jones timely appealed.

                  FACTUAL BACKGROUND2

      “On February 2, 2004, appellant Marc Anthony Jones was
convicted of the first degree murder of Shanae Monique Jordan.


2     We take judicial notice of our opinion in case number
B173809, filed July 28, 2005, resolving Jones’s direct appeal. (See
Evid. Code, § 452, subd. (a).) The following facts are taken from
that opinion.




                                 3
In addition, the jury found to be true the allegation that he had
personally and intentionally discharged a handgun in the
commission of a crime.
       “[Jones] did not deny having shot and killed Jordan. In a
police interview a few hours after the shooting, [Jones] claimed
that he had brought mail and money to the house at 253 West
Howard, where Jordan was living after having moved out of the
apartment that he shared with her. He told the police that when
he arrived, he and Jordan got into a ‘scuffle,’ in which she
reached for the gun, making him angry, and that he hit her on
the head with the gun in order to shut her up, because she was
being ‘nasty.’ [Jones] claimed that the gun somehow went off
when he hit her.” (People v. Jones (Jul. 28, 2005, B173809)
[nonpub. opn.].)
       Susan Herrera, Jones’s next-door neighbor, testified she
had begun hearing arguments between Jones and Jordan about a
month before Jordan moved out. Herrera also testified that she
witnessed Jones grab Jordan and hold her in place during one
argument. Herrera asked Jordan if she was alright and asked
Jones to let her go. Jordan replied: “No, I want to get out of here.”
Herrera again asked Jones to let Jordan go, and he said, “She
don’t want to leave the apartment. If she left the apartment she
would just go see her boyfriend,” and “She’s not going nowhere
Susan,” before eventually letting her go.
       Sharon Strong had been living with Jordan at the house
where the shooting occurred. Strong was close friends with both
Jordan and Jones. She had known Jones all her life, and she
became close friends with Jordan after Jones introduced them. At
trial, Strong testified that on the day of the shooting, Jones called




                                  4
  her and told her he had snapped, shot Jordan several times, and
  killed her.
                           DISCUSSION
  The Trial Court Correctly Denied Jones Relief under
  Section 1170.95

A. Governing Principles

1. SB 1437’s Limitation of Accomplice Liability for Murder

          The legislature enacted SB 1437 “to amend the felony-
  murder rule and the natural and probable consequences doctrine,
  as it relates to murder, to ensure that murder liability is not
  imposed on a person who is not the actual killer, did not act with
  the intent to kill, or was not a major participant in the
  underlying felony who acted with reckless indifference to human
  life.” (Stats. 2018, ch. 1015, § 1, subd. (f).) SB 1437 amended
  section 189 to provide that a participant in qualifying felonies
  during which death occurs generally will not be liable for murder
  unless the person was (1) “the actual killer,” (2) a direct aider and
  abettor in first degree murder, or (3) “a major participant in the
  underlying felony [who] acted with reckless indifference to
  human life[.]” (§ 189, subd. (e).)3
          SB 1437 also “added a crucial limitation to section 188’s
  definition of malice for purposes of the crime of murder.” (People


  3      This limitation does not apply “when the victim is a peace
  officer who was killed while in the course of the peace officer’s
  duties, where the defendant knew or reasonably should have
  known that the victim was a peace officer engaged in the
  performance of the peace officer’s duties.” (§ 189, subd. (f).)




                                   5
  v. Verdugo (2020) 44 Cal. App. 5th 320, 326, rev. granted,
  S260493, Mar. 18, 2020 (Verdugo).) Under new section 188,
  subdivision (a)(3), “‘[m]alice shall not be imputed to a person
  based solely on his or her participation in a crime.’ [Citations.]”
  (People v. Lewis (2020) 43 Cal. App. 5th 1128, 1135 (Lewis), rev.
  granted, S260598, Mar. 18, 2020.)4 “As a result, the natural and
  probable consequences doctrine can no longer be used to support
  a murder conviction. [Citations.]” (Ibid.)

2. Petitions to Vacate Prior Convictions

         SB 1437 also added section 1170.95 to the Penal Code. This
  section permits individuals who were convicted of felony murder
  or murder under a natural and probable consequences theory, but
  who could not be convicted of murder following SB 1437’s changes
  to sections 188 and 189, to petition the sentencing court to vacate
  the conviction and resentence on any remaining counts.
  (§ 1170.95, subd. (a).) A petition for relief under section 1170.95
  must include: “(A) A declaration by the petitioner that he or she
  is eligible for relief under this section, based on all the

  4     The review order in People v. Lewis states: “The issues to be
  briefed and argued are limited to the following: (1) May superior
  courts consider the record of conviction in determining whether a
  defendant has made a prima facie showing of eligibility for relief
  under Penal Code section 1170.95? (2) When does the right to
  appointed counsel arise under Penal Code section 1170.95,
  subdivision (c).” (Lewis, S260598, Supreme Court Mins., Mar. 18,
  2020.) The review order in Verdugo states: “Further action in this
  matter is deferred pending consideration and disposition of a
  related issue in People v. Lewis, S260598 (see Cal. Rules of Court,
  rule 8.512(d)(2)), or pending further order of the court.” (Verdugo,
  S260493, Supreme Court Mins., Mar. 18, 2020.)




                                   6
requirements of subdivision (a). [¶] (B) The superior court case
number and year of the petitioner’s conviction. [¶] (C) Whether
the petitioner requests the appointment of counsel.” (§ 1170.95,
subd. (b)(1).) If any of the information is missing “and cannot be
readily ascertained by the court, the court may deny the petition
without prejudice to the filing of another petition and advise the
petitioner that the matter cannot be considered without the
missing information.” (§ 1170.95, subd. (b)(2).)
       If the petition contains the required information, section
1170.95, subdivision (c), prescribes “a two-step process” for the
court to determine if it should issue an order to show cause.
(Verdugo, supra, 44 Cal.App.5th at p. 327.) First, the court must
“review the petition and determine if the petitioner has made a
prima facie showing that the petitioner falls within the provisions
of this section.” (§ 1170.95, subd. (c).) If the petitioner has made
this initial prima facie showing, and has requested that counsel
be appointed, he or she is then entitled to appointed counsel.
(Ibid.; Lewis, supra, 43 Cal.App.5th at p. 1140 [“trial court’s duty
to appoint counsel does not arise unless and until the court
makes the threshold determination that petitioner ‘falls within
the provisions’ of the statute.”].) The court then reviews the
petition a second time. If, in light of the parties’ briefing, it
concludes the petitioner has made a prima facie showing that he
or she is entitled to relief, it must issue an order to show cause.
(§ 1170.95, subd. (c); Verdugo, supra, 44 Cal.App.5th at p. 328.)
       “Once the order to show cause issues, the court must hold a
hearing to determine whether to vacate the murder conviction
and to recall the sentence and resentence the petitioner on any
remaining counts.” (Verdugo, supra, 44 Cal.App.5th at p. 327,
citing § 1170.95, subd. (d)(1).) At the hearing, the parties may




                                 7
  rely on the record of conviction or present “new or additional
  evidence” to support their positions. (§ 1170.95, subd. (d)(3).)

B. The court did not err by denying Jones’s petition without
   appointing counsel

         On appeal, Jones argues the trial court erred by summarily
  denying his petition without appointing counsel and allowing
  additional briefing. Jones’s claims regarding the procedures
  section 1170.95 affords raise questions of law subject to de novo
  review. (See In re T.B. (2009) 172 Cal. App. 4th 125, 129
  [interpretation of statute reviewed de novo].) Applying this
  standard, we reject Jones’s contention.
         The trial court could conclude, as it did, at the first stage of
  the section 1170.95 analysis, that Jones was ineligible for relief
  as a matter of law. (Verdugo, supra, 44 Cal.App.5th at p. 329
  [“The court’s role [at the preliminary eligibility determination
  stage] is simply to decide whether the petitioner is ineligible for
  relief as a matter of law . . . .”].) The court file in no way suggests
  Jones was convicted on a felony-murder or natural and probable
  consequences theory. Consequently, as the trial court correctly
  concluded, the record of conviction shows Jones is statutorily
  ineligible for relief. (See § 1170.95, subd. (a). [section 1170.95
  applies only to individuals “convicted of felony murder or murder
  under a natural and probable consequences theory . . . .”];
  Verdugo, supra, 44 Cal.App.5th at p. 329 [in determining
  whether a petitioner is ineligible for relief as a matter of law, the
  trial court may evaluate “documents in the court file or otherwise
  part of the record of conviction that are readily




                                     8
ascertainable . . . .”].) The record shows Jones was convicted on
the theory that he was the actual killer.
       Finding no error in the court’s conclusion that Jones was
ineligible for relief as a matter of law, we reject Jones’s argument
that the court erred by not appointing counsel. (Verdugo, supra,
44 Cal.App.5th at pp. 332-333 [“If, as here, the court concludes
the petitioner has failed to make the initial prima facie showing
required by subdivision (c), counsel need not be appointed.”].)
       We lastly reject Jones’s argument that the trial court
violated his constitutional rights by not appointing counsel.
“[T]he retroactive relief . . . afforded by Senate Bill 1437 is not
subject to Sixth Amendment analysis.” (People v. Anthony (2019)
32 Cal. App. 5th 1102, 1156.) “[T]he Legislature’s changes
constituted an act of lenity that does not implicate defendants’
Sixth Amendment rights.” (Ibid.) We likewise conclude the
court’s denial of Jones’s petition without appointing counsel did
not violate his federal constitutional rights to due process.
       The trial court followed the proper procedures and correctly
denied Jones’s petition.




                                 9
                        DISPOSITION
      The order denying Jones’s petition under section 1170.95 is
affirmed.

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

     CURREY, J.



     We concur:




     MANELLA, P.J.



     WILLHITE, J.




                               10